ORDER

PER CURIAM.
James Hunt (Movant) appeals from the judgment denying his Rule 24.035 motion for post-conviction relief without an evi-dentiary hearing. Movant sought to vacate his conviction for robbery in the second degree, in violation of Section 569.030, RSMo 2000.1 Finding no error, we affirm.
*725We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. An extended opinion would have no precedential value or serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).

. Unless otherwise indicated, all further statu-lory references are to RSMo 2000.